Exhibit 10.3

EXECUTION VERSION

FIRST AMENDMENT TO ABL/TERM LOAN INTERCREDITOR AGREEMENT

THIS FIRST AMENDMENT TO ABL/TERM LOAN INTERCREDITOR AGREEMENT (this
“Agreement”), dated as of June 19, 2018, is entered into by and among SUNTRUST
BANK, as agent for the ABL Secured Parties (the “ABL Agent”), ROYAL BANK OF
CANADA, as administrative agent for the Term Loan Secured Parties (the “Term
Loan Agent”), and INSTALLED BUILDING PRODUCTS, INC., a Delaware corporation (the
“Borrower”), on behalf of itself and the other Grantors.

W I T N E S S E T H :

WHEREAS, the ABL Agent, the Term Loan Agent, the Borrower and the other Grantors
from time to time party thereto have executed and delivered that certain
ABL/Term Loan Intercreditor Agreement dated as of April 13, 2017 (as amended,
restated, supplemented, or otherwise modified from time to time, the
“Intercreditor Agreement”); and

WHEREAS, the ABL Agent, the Term Loan Agent, the Borrower and the other Grantors
desire to amend certain provisions of the Intercreditor Agreement as set forth
herein, subject to the terms and conditions set forth below.

NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:

SECTION 1. Definitions. Unless otherwise specifically defined herein, each term
used herein (and in the recitals above) which is defined in the Intercreditor
Agreement shall have the meaning assigned to such term in the Intercreditor
Agreement. Each reference to “hereof,” “hereunder,” “herein,” and “hereby” and
each other similar reference and each reference to “this Agreement” and each
other similar reference contained in the Intercreditor Agreement shall from and
after the date hereof refer to the Intercreditor Agreement as amended hereby.

SECTION 2. Amendment to Intercreditor Agreement. The following definition in
Section 1.01(c) of the Intercreditor Agreement is hereby amended so that it
reads, in its entirety, as follows:

“Maximum ABL Facility Amount” means the greatest of (i) a principal amount of
$220,000,000, (ii) an amount equal to the Intercreditor Borrowing Base at the
time the applicable ABL Debt Obligations were incurred and (iii) an amount equal
to the aggregate principal amount of all Qualifying ABL Debt.

SECTION 3. Condition Precedent. This Agreement shall become effective only upon
the satisfaction of the following condition precedent:

(a) the ABL Agent’s receipt of this Agreement duly executed by each of (i) the
ABL Agent, (ii) the Term Loan Agent, and (iii) the Borrower.



--------------------------------------------------------------------------------

SECTION 4. Miscellaneous Terms.

(a) Effect of Agreement. Except as set forth expressly hereinabove, all terms of
the Intercreditor Agreement shall be and remain in full force and effect, and
shall constitute the legal and binding obligation of each party thereto,
enforceable against such party in accordance with their respective terms.

(a) Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile transmission (or other electronic transmission) shall be
as effective as delivery of a manually signed counterpart of this Agreement.

(b) Recitals Incorporated Herein. The preamble and the recitals to this
Agreement are hereby incorporated herein by this reference.

(c) Section References. Section titles and references used in this Agreement
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto evidenced hereby.

(d) Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of New York.

(e) Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

[SIGNATURES ON FOLLOWING PAGES]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ABL AGENT: SUNTRUST BANK By:   /s/ Michael Dembski Name:   Michael Dembski
Title:   Director



--------------------------------------------------------------------------------

TERM LOAN AGENT: ROYAL BANK OF CANADA By:   /s/ James S. Wolfe Name:   James S.
Wolfe Title:   Managing Director   Head of Global Leveraged Finance



--------------------------------------------------------------------------------

BORROWER: INSTALLED BUILDING PRODUCTS, INC. By:   /s/ Michael T. Miller Name:  
Michael T. Miller Title:   Executive Vice President and Chief   Financial
Officer